 



Exhibit 10.2

AGREEMENT

     THIS AGREEMENT (this “Agreement”), dated October 15, 2004, is by and among
Seton Securities Group, Inc., a New Jersey corporation (“Buyer”), Charles H.
Mayer, (“Mayer” and together with Buyer, the “Buyer Parties”), Westech Capital
Corp., a Delaware corporation (“Parent”), and Tejas Securities Group, Inc., a
Texas corporation (“Seller” and, together with Parent, the “Seller Parties” and,
together with the Buyer Parties, the “Parties”).

RECITALS

     A. Seller is engaged in the business of providing brokerage and related
financial services to institutional and retail customers (the “Business”).

     B. The Seller Parties desire that Seller sell to Buyer, and Buyer desires
to purchase from Seller, the assets and properties Seller uses in operating the
Business in the State of New Jersey (the “New Jersey Operations”), all on the
terms and subject to the conditions set forth herein (collectively, the
"Transactions”).

AGREEMENT

     NOW, THEREFORE, in consideration of the premises, the respective
representations, warranties, covenants and agreements contained in this
Agreement, and other good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the Parties
agree as follows:

ARTICLE 1.
TRANSACTIONS

     1.1 Transfer of Assets.

     (a) Transferred Assets. Buyer hereby receives from Seller, and Seller
hereby transfers and delivers to Buyer, all right, title and interest in and to
all of the assets listed on Schedule 1.1(a) (collectively, the “Transferred
Assets”).

     (b) Excluded Assets. The Transferred Assets will exclude all of Seller’s
assets not specifically listed on Schedule 1.1(a) (collectively, the “Excluded
Assets”), which remain Seller’s property immediately following the Closing (as
defined in Section 1.3).

     (c) Buyer and Seller will file IRS Form 8594, and all federal, state and
local tax returns, in accordance with the purchase price allocation set forth on
Schedule 1.1(d). The Parties agree that $1 shall be allocated to tangible assets
for purposes of all federal, state and local tax returns.

     1.2 Assumed Liabilities.

     (a) Assumed Liabilities. Buyer hereby assumes and becomes responsible for,
and shall pay and fully perform when due, all liabilities and obligations of and
related to the New Jersey Operations, whether currently known or unknown,
contingent or otherwise, whether incurred before or after the Closing, including
those liabilities

1



--------------------------------------------------------------------------------



 



pertaining to the New Jersey Operations as listed on Schedule 1.2(b)
(collectively, the “New Jersey Assumed Liabilities”) and whether the event
giving rise to such liability or obligation occurred before or after the
Closing, including but not limited to any liabilities, obligations or claims
related to employees of Seller who become employees of Buyer or any other owner
of the New Jersey.

     (b) Excluded Liabilities. The Assumed Liabilities exclude, and Buyer does
not assume or have any responsibility with respect to, any other liabilities or
obligations of Seller (collectively, the “Excluded Liabilities”), including
those liabilities pertaining to the New Jersey Operations as listed on
Schedule 1.2(a) (collectively, the “New Jersey Excluded Liabilities”).

     1.3 Deliveries. Upon the Buyer’s successful registration as a market maker
and municipal securities dealer with the NASD or no later than December 31,
2004, execution and delivery of this Agreement by all Parties shall occur on the
date of Closing (the “Closing Date”) as follows:

     (a) The applicable Seller Parties shall deliver or cause to be delivered to
the Buyer Parties such bills of sale, certificates of title or origin, deeds,
assignments and other instruments of transfer or conveyance or as may be
otherwise necessary to evidence and effect the assignment and delivery of the
Transferred Assets to Buyer.

     (b) In the event that the Buyer is not able to execute this Agreement by
the Closing Date, Buyer has the option of extending the Closing Date until
June 30, 2005 for consideration to be paid to the Seller in the amount of
$10,000.

ARTICLE 2.
REPRESENTATIONS AND WARRANTIES
CONCERNING THE BUYER PARTIES

     Each of the Buyer Parties, jointly and severally, represents and warrants
to the Seller Parties that the statements contained in this ARTICLE 2 are
correct and complete on the Closing Date.

     2.1 Organization of Buyer. Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. Buyer has the requisite entity power and authority necessary to
own or lease its properties and to carry on its businesses as currently
conducted.

     2.2 Authority of Buyer Parties; Enforceability. Buyer has the relevant
power and authority necessary to execute and deliver this Agreement and each
other document contemplated hereby and to which it is a party and to perform and
consummate the Transactions. Mayer has the capacity necessary to execute and
deliver this Agreement and each other document contemplated hereby and to which
he is a party and to perform and consummate the Transactions. Buyer has taken
all action necessary to authorize its execution and delivery of this Agreement
and each other document contemplated hereby and to which Buyer is a party, the
performance of its obligations hereunder and thereunder and its consummation of
the Transactions. This Agreement and each other document contemplated hereby and
to which a Buyer Party is a party has been duly authorized, executed and
delivered by such Buyer Party and is enforceable against such Buyer Party in
accordance with its terms, except as such

2



--------------------------------------------------------------------------------



 



enforceability may be subject to the effects of bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting the rights of
creditors and general principles of equity (an “Enforceability Exception”).

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
CONCERNING THE SELLER PARTIES

     Each Seller Party, jointly and severally, represents and warrants to the
Buyer Parties that the statements contained in this ARTICLE 3 are correct and
complete on the Closing Date.

     3.1 Entity Status. Each Seller Party is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. Seller has the requisite entity power and authority necessary to
own or lease its properties and to carry on its businesses as currently
conducted.

     3.2 Power and Authority; Enforceability. Each Seller Party has the relevant
power and authority necessary to execute and deliver this Agreement and each
other document contemplated hereby and to which it is a party and to perform and
consummate the Transactions. Each Seller Party has taken all action necessary to
authorize the execution and delivery by such Seller Party of this Agreement and
each other document contemplated hereby and to which it is a party, the
performance of its respective obligations hereunder and thereunder, and the
consummation by such Seller Party of the Transactions. This Agreement and each
other document contemplated hereby and to which a Seller Party is a party has
been duly authorized, executed and delivered by such Seller Party and is
enforceable against such Seller Party in accordance with its terms, subject to
the Enforceability Exceptions.

ARTICLE 4.
COVENANTS

     4.1 General. If any time after the Closing any further action is necessary
or desirable to carry out this Agreement’s purposes, each Party will take such
further action (including executing and delivering any further instruments and
documents, obtaining any permits and consents and providing any reasonably
requested information) as any other Party may reasonably request, all at the
requesting Party’s sole cost and expense (unless the requesting Party is
entitled to indemnification therefor under ARTICLE 5).

     4.2 Resignation and Release.

     (a) Mayer hereby tenders his resignation as an employee of Seller.

     (b) As a material inducement for the Seller Parties to enter into this
Agreement, each Buyer Party releases and forever discharges the Seller Parties
and each of their current and former predecessors, subsidiaries, affiliates,
successors, assigns, officers, directors, stockholders, employees, agents,
attorneys and each of their heirs, successors, assigns, agents, and attorneys
(hereinafter referred to as “Releasees”) from any and all claims, charges,
complaints, liabilities or obligations of any kind whatsoever, arising in tort
or contract, whether known or unknown, which any Buyer Party may have, now has,
or has ever had arising from Mayer’s employment with the Seller Parties or the
termination of that employment, or any other matter or event which may have
occurred

3



--------------------------------------------------------------------------------



 



on or before the date of this Agreement (the “Released Claims”). The Released
Claims include, but are not limited to, any and all claims, charges, complaints,
liabilities or obligations under federal, state or local law, including the Fair
Housing Act, the Texas Fair Housing Act, the Age Discrimination in Employment
Act (“ADEA”), the Older Workers Benefit Protection Act (“OWBPA”), Title VII of
the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991, the
Rehabilitation Act of 1973, the Americans With Disabilities Act, the Family and
Medical Leave Act, the Americans with Disabilities Act, the Texas Commission on
Human Rights Act, the Texas Labor Code, and the Employee Retirement Income
Security Act. Each Buyer Party further agrees not to bring any Released Claim or
action against the Releasees, either individually or collectively; provided
however, that Mayer may file a lawsuit to challenge the validity of the release
of the ADEA claims under this subsection (c), including the knowing and
voluntary nature of the ADEA release under the OWBPA. Each Buyer Party agrees
that if any Buyer Party breaches this subsection (c) and initiates a legal
proceeding or files a Released Claim with a federal, state or local agency, the
Buyer Parties shall be jointly and severally liable for any and all expenses
incurred by the person or entity who has to defend the action, including
reasonable attorney’s fees; provided however, that this sentence shall not apply
to claims initiated by Mayer to challenge the validity of the release of the
ADEA claims under this subsection (c), including the knowing and voluntary
nature of the ADEA release under the OWBPA.

     (c) Voluntary Execution. Mayer understands and agrees that he:

     (i) may take up to twenty-one (21) calendar days to consider whether or not
he desires to execute this Agreement/Release;

     (ii) may revoke the Release at any time during the seven (7) calendar day
period (the “Revocation Period”) after the Closing Date. Any such revocation
must be in writing and delivered to the Parent’s chief executive officer. Mayer
understands that the Release is not effective, and Mayer is not entitled to the
Payment specified in subsection (b), until the expiration of this Revocation
Period. Mayer understands that upon the expiration of such Revocation Period the
entire Release will be binding upon Mayer and will be irrevocable;

     (iii) has carefully read and fully understands all of the provisions of the
Release;

     (iv) knowingly and voluntarily agrees to all of the terms set forth in the
Release and to be bound by the Release;

     (v) is hereby advised in writing to consult with an attorney and tax
advisor of his choice prior to executing the Release and has had the opportunity
and sufficient time to seek such advice; and

     (vi) understands that rights or claims under the ADEA that may arise after
the date the Release is executed are not waived.

     4.3 Confidentiality. Each Buyer Party will, and will cause each of its
respective affiliates, directors, officers, employees, agents, representatives
and similarly situated persons to (a) treat and hold as confidential, and not
use or disclose, any of the information concerning the

4



--------------------------------------------------------------------------------



 



Excluded Assets, the negotiation or existence and terms of this Agreement and
the business affairs of the Seller Parties (“Confidential Information”), except
for (i) disclosures to the person’s professional advisors, the actions for which
the disclosing person will be responsible and (ii) disclosures required for such
person to perform obligations it may have under this Agreement, and (b) deliver
promptly to the Seller Parties or destroy, at the Seller Parties’ request and
option, all tangible embodiments (and all copies) of the Confidential
Information which are in such person’s possession. If any person subject to
these confidentiality provisions is ever required by law to disclose any
Confidential Information, the relevant Buyer Party will notify the Seller
Parties promptly of the request or requirement so that the Seller Parties may
seek an appropriate protective order or waive compliance with this Section 4.3.

     4.4 Restrictive Covenants. To assure that the Seller Parties will realize
the benefits of the Transactions, each Buyer Party agrees that it will not, and
will ensure that each of its affiliates does not:

     (a) From the Closing Date until one (1) year after the Closing Date (the
“Non-Compete Termination Date”), directly or indirectly (i) solicit any
customers of the Seller Parties or any of their affiliates for the benefit of
any business directly or indirectly in competition with the investment products
currently offered by the Seller Parties or any of their affiliates, except for
those customers listed on Schedule 4.4(b)(i), or (ii) request, advise or induce
any person who is a customer, employee, contractor, vendor or lessor of the
Seller Parties or any of their affiliates to withdraw, curtail or cancel, or
engage in any other activity that could adversely affect, the relationship such
person has with the Seller Parties or their affiliates except for those
customers, employees, contractors, vendors or lessors listed on Schedule
4.4(b)(ii).

     (b) From the Closing Date until the Non-Compete Termination Date, directly
or indirectly, for itself or on behalf of another, solicit for employment or
engagement as an independent contractor, or for any other similar purpose, any
person who was in the six-month period preceding the solicitation, or is at the
time of the solicitation, an employee or independent contractor of the Seller
Parties or any of their affiliates, except for those persons listed on
Schedule 4.4(c).

     Each Buyer Party acknowledges that the restrictions in this Section 4.4 are
reasonable in scope and duration and are necessary to protect the Seller Parties
after the Closing. The Buyer Parties acknowledge that a Buyer Party’s breach of
this Section 4.4 will cause irreparable damage to the Seller Parties, and upon
breach of any provision of this Section 4.4, the Seller Parties will be entitled
to injunctive relief, specific performance or other equitable relief without
bond or other security; provided, however, that the foregoing remedies will in
no way limit any other remedies the Seller Parties may have.

     4.5 Costs of Transfer. The Seller Parties shall bear the out-of-pocket
costs of any sales tax, use tax, real property transfer or gains tax,
documentary stamp tax, or similar tax attributable to the transfer of the
Transferred Assets.

5



--------------------------------------------------------------------------------



 



ARTICLE 5.
INDEMNIFICATION

     5.1 Survival of Representations, Warranties and Covenants. Each
representation and warranty of the Parties contained herein and any certificate
related to such representations and warranties will survive the Closing and will
continue in full force and effect forever. Each covenant and obligation in this
Agreement and any document delivered pursuant to this Agreement will survive the
Closing forever. Unless expressly waived pursuant to this Agreement, no
representation, warranty, covenant, right or remedy available to any person in
connection with the Transactions will be deemed waived by any action or inaction
of that person (including consummation of the Transactions, any inspection or
investigation, or the awareness of any fact or matter) at any time, whether
before, on or after the Closing.

     5.2 Indemnification Provisions for the Parties’ Benefit.

     (a) “Damages” means all losses (including diminution in value), damages and
other costs and expenses of any kind or nature whatsoever, whether known or
unknown, contingent or vested, matured or unmatured, and whether or not
resulting from third-party claims, including costs (including reasonable fees
and expenses of attorneys, other professional advisors and expert witnesses and
the allocable portion of the relevant person’s internal costs) of investigation,
preparation and litigation in connection with any action or threatened action.

     (b) The Buyer Parties will indemnify and hold each Seller Party and its
affiliates, and their respective officers, directors, managers, employees,
agents, representatives, controlling persons, stockholders and similarly
situated persons, harmless from and pay any and all Damages directly or
indirectly, resulting from, relating to, arising out of or attributable to any
of the following: (i) any breach of any representation or warranty any Buyer
Party has made in this Agreement; (ii) any breach, violation or default by any
Buyer Party of any obligation of such Buyer Party in this Agreement; (iii) the
operation and ownership of the New Jersey Operations after the Closing; and (iv)
Buyer’s failure to pay or perform when due the Assumed Liabilities.

     (c) The Seller Parties will indemnify and hold each Buyer Party and its
affiliates, and their respective officers, directors, managers, employees,
agents, representatives, controlling persons, stockholders and similarly
situated persons, harmless from and pay any and all Damages directly or
indirectly, resulting from, relating to, arising out of or attributable to any
of the following: (i) any breach of any representation or warranty any Seller
Party has made in this Agreement; and (ii) any breach, violation or default by
any Seller Party of any obligation of such Seller Party in this Agreement.

     5.3 Indemnification Claim Procedures. If any action is commenced or
threatened that may give rise to a claim for indemnification (an
“Indemnification Claim”) by any person entitled to indemnification under this
Agreement (each, an “Indemnified Party”) against any person obligated to
indemnify an Indemnified Party (an “Indemnitor”), then such Indemnified Party
will promptly give notice to the Indemnitor. Failure to notify the Indemnitor
will not relieve the Indemnitor of any liability that it may have to the
Indemnified Party, except to the extent the defense of such action is materially
and irrevocably prejudiced by the Indemnified Party’s failure to give such
notice. An Indemnitor may elect at any time to assume and thereafter

6



--------------------------------------------------------------------------------



 



conduct the defense of the Indemnification Claim with counsel of the
Indemnitor’s choice reasonably satisfactory to the Indemnified Party; provided,
however, that the Indemnitor will not approve of the entry of any judgment or
enter into any settlement with respect to the Indemnification Claim without the
Indemnified Party’s prior written approval (which must not be withheld
unreasonably). Until an Indemnitor assumes the defense of the Indemnification
Claim, the Indemnified Party may defend against the Indemnification Claim in any
manner the Indemnified Party reasonably deems appropriate. If the Indemnified
Party gives an Indemnitor notice of an Indemnification Claim and the Indemnitor
does not, within ten (10) days after such notice is given, give notice to the
Indemnified Party of its election to assume the defense of such Indemnification
Claim and thereafter promptly assume such defense, then the Indemnitor will be
bound by any judicial determination made with respect to such Indemnification
Claim or any compromise or settlement of such Indemnification Claim effected by
the Indemnified Party.

     5.4 Negligence of Another Person. ANY PARTY’S LIABILITY UNDER THIS
AGREEMENT WILL NOT BE NEGATED BY ANY OTHER PERSON’S ALLEGED OR PROVEN SOLE,
JOINT OR CONTRIBUTORY NEGLIGENCE.

     5.5 Disclaimer of Warranty. THE TRANSFERRED ASSETS ARE TRANSFERRED ON AN
“AS IS” BASIS WITHOUT WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED,
INCLUDING BUT NOT LIMITED TO, WARRANTIES OF TITLE OR NON-INFRINGEMENT OR IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR QUIET
ENJOYMENT, OR WARRANTIES AS TO THE LEGAL SUFFICIENCY TO CONVEY TITLE TO ANY
ASSETS, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN.

ARTICLE 6.
MISCELLANEOUS

     6.1 Entire Agreement. This Agreement, together with the other transaction
documents and all schedules, exhibits, annexes or other attachments hereto or
thereto, and the certificates, documents, instruments and writings that are
delivered pursuant hereto or thereto, constitutes the entire agreement and
understanding of the Parties in respect of the subject matter hereof and
supersedes all prior understandings, agreements or representations by or among
the Parties, written or oral, to the extent they relate in any way to the
subject matter hereof. Except as provided in ARTICLE 5, there are no third party
beneficiaries having rights under or with respect to this Agreement.

     6.2 Assignment; Binding Effect. Neither the Buyer Parties nor the Seller
Parties may assign either this Agreement or any of their respective rights,
interests or obligations hereunder without the prior written approval of the
Seller Parties or the Buyer Parties, respectively. All of the terms, agreements,
covenants, representations, warranties and conditions of this Agreement are
binding upon, inure to the benefit of and are enforceable by, the Parties and
their respective successors and permitted assigns.

     6.3 Notices. All notices, requests and other communications provided for or
permitted to be given under this Agreement must be in writing and must be given
by personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, or by facsimile

7



--------------------------------------------------------------------------------



 



transmission, to the intended recipient at the address set forth for the
recipient on the signature page (or to such other address as any Party may give
in a notice given in accordance with the provisions hereof). Notices, requests
and other communications sent in any other manner, including by electronic mail,
will not be effective.

     6.4 Specific Performance; Remedies. Each Party acknowledges and agrees that
the other Parties would be damaged irreparably if any provision of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached. Accordingly, the Parties will be entitled to an injunction
or injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and its provisions in any action or
proceeding instituted in any state or federal court sitting in Travis County,
Texas having jurisdiction over the Parties and the matter, in addition to any
other remedy to which they may be entitled, at law or in equity. Except as
expressly provided herein, the rights, obligations and remedies created by this
Agreement are cumulative and in addition to any other rights, obligations or
remedies otherwise available at law or in equity. Nothing herein will be
considered an election of remedies.

     6.5 Headings. The article and section headings contained in this Agreement
are inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

     6.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Texas, without giving effect to any
choice of law principles.

     6.7 Amendment; Extensions; Waivers. No amendment, modification, waiver,
replacement, termination or cancellation of any provision of this Agreement will
be valid, unless the same is in writing and signed by the Seller Parties and the
Buyer Parties. Each waiver of a right hereunder does not extend beyond the
specific event or circumstance giving rise to the right. No waiver by any Party
of any default, misrepresentation or breach of warranty or covenant hereunder,
whether intentional or not, may be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising because of any prior or subsequent such
occurrence. Neither the failure nor any delay on the part of any Party to
exercise any right or remedy under this Agreement will operate as a waiver
thereof, nor does any single or partial exercise of any right or remedy preclude
any other or further exercise of the same or of any other right or remedy.

     6.8 Severability. The provisions of this Agreement will be deemed severable
and the invalidity or unenforceability of any provision will not affect the
validity or enforceability of the other provisions hereof; provided, however,
that if any provision of this Agreement, as applied to any Party or to any
circumstance, is judicially determined not to be enforceable in accordance with
its terms, the Parties agree that the court judicially making such determination
may modify the provision in a manner consistent with its objectives such that it
is enforceable, and/or to delete specific words or phrases, and in its modified
form, such provision will then be enforceable and will be enforced.

     6.9 Expenses. Except as otherwise expressly provided in this Agreement,
each Party will bear its own costs and expenses incurred in connection with the
preparation, execution and

8



--------------------------------------------------------------------------------



 



performance of this Agreement and the Transactions, including all fees and
expenses of agents, representatives, financial advisors, legal counsel and
accountants.

     6.10 Counterparts; Effectiveness. This Agreement may be executed in one or
more counterparts, each of which will be deemed an original but all of which
together will constitute one and the same instrument. This Agreement will become
effective when one or more counterparts have been signed by each Party and
delivered to the other Parties.

     6.11 Construction. This Agreement has been freely and fairly negotiated
among the Parties. If an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the Parties
and no presumption or burden of proof will arise favoring or disfavoring any
Party because of the authorship of any provision of this Agreement.

     6.12 Arbitration and Equitable Relief. Except as provided in Section 4.4,
the Parties agree that any dispute or controversy arising out of or relating to
any interpretation, construction, performance or breach of this Agreement, shall
be settled by arbitration, administered by the American Arbitration Association
(“AAA”) under its Commercial Arbitration Rules, by a single arbitrator to be
held in Austin, Texas, or other city mutually acceptable to the Parties. AAA’s
Optional Rules for Emergency Measures of Protection shall also apply to the
proceedings. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction. Unless otherwise awarded
by the arbitrator, each Party shall pay one-half of the costs and expenses of
such arbitration, and their respective counsel fees and expenses.

     The Parties agree that it may be impossible or inadequate to measure and
calculate a Party’s damages from a breach of Sections 4.3 or 4.4 herein.
Accordingly, the Parties agree that the Parties will have, in addition to any
other right or remedy available, the right to obtain an injunction from a court
of competent jurisdiction restraining such breach or threatened breach and to
specific performance of provisions of this Agreement. The Parties further agree
that no bond or other security shall be required in obtaining such equitable
relief and hereby consent to the issuance of such injunction and to the ordering
of specific performance.

[Signature pages follow]

9



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
TO
ASSET PURCHASE AGREEMENT

     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
as of the date stated in the introductory paragraph of this Agreement.

         
 
  BUYER:    
 
       
 
  SETON SECURITIES GROUP, INC.
 
       

  By:   /s/ CHARLES H. MAYER

     

--------------------------------------------------------------------------------


  Name:   Charles H. Mayer

     

--------------------------------------------------------------------------------


  Title:    

     

--------------------------------------------------------------------------------

 
       

  Address:   788 Shrewsbury Avenue

     

--------------------------------------------------------------------------------


      Tinton Falls, New Jersey 07724

     

--------------------------------------------------------------------------------

 
       

  MAYER:    
 
       

  By:   /s/ CHARLES H. MAYER

     

--------------------------------------------------------------------------------


      Charles H. Mayer

     

--------------------------------------------------------------------------------


  Address:   788 Shrewsbury Avenue

     

--------------------------------------------------------------------------------


      Tinton Falls, New Jersey 07724

     

--------------------------------------------------------------------------------

 
       

  PARENT:    
 
       
 
  WESTECH CAPITAL CORP.
 
       

  By:   /s/ KURT J. RECHNER

     

--------------------------------------------------------------------------------


  Name:   Kurt J. Rechner

     

--------------------------------------------------------------------------------


  Title:   President and Chief Operating Officer

     

--------------------------------------------------------------------------------

 
       

  Address:   2700 Via Fortuna, Suite 400

     

--------------------------------------------------------------------------------


      Austin, Texas 78746

     

--------------------------------------------------------------------------------

S-1



--------------------------------------------------------------------------------



 



         
 
  SELLER:
 
       
 
  TEJAS SECURITIES GROUP, INC.
 
       

  By:   /s/ JOHN F. GARBER

     

--------------------------------------------------------------------------------


  Name:   John F. Garber

     

--------------------------------------------------------------------------------


  Title:   Chief Financial Officer

     

--------------------------------------------------------------------------------

 
       

  Address:   2700 Via Fortuna, Suite 400

     

--------------------------------------------------------------------------------


      Austin, Texas 78746

     

--------------------------------------------------------------------------------

S-2